DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-9 and 12-14 have been amended.  Claims 15-18 are new. Claims 10 and 11 have been canceled.  Claims 1-9 and 12-18 are pending.

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on January 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


7.105 Requirement for Information

3.	The 37 CFR 1.105 to provide a copy of the English translation of the International Search Report dated August 18, 2017 and listed as a foreign reference on the IDS dated 2/10/2020 is hereby withdrawn as this information has been provided in the IDS dated January 26, 2021.

35 USC § 112(f) or (Pre-AIA ) 6th paragraph

4.	The 35 U.S.C. 112(f) rejection of claims 1-14 is hereby withdrawn pursuant to the amendments filed on January 26, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2016/0045182, Stevens, et al., hereinafter Stevens in view of United States Patent Application Publication Number 2015/0355300, Ooshima, et al., hereinafter Ooshima.
7.	Regarding claim 1, Stevens discloses a magnetic resonance (MR) imaging system for creating an image of an examination object, the MR imaging system comprising:
	a magnetic field gradient circuitry having a component property which, upon the creation of the image of the examination object, sets a value in a first value range established by the MR imaging system, (page 4, para. 44, the hierarchy may indicate a value, such as an image metric, to prioritize first in view of the image metric received at 604. For example, an inner ear scan may focus on spatial resolution. In this scenario, a filter specific to a 
	wherein a corresponding magnetic field gradient circuitry of another MR system has a corresponding component property with a second value range established by the another MR imaging system, (page 4, para. 45, it is determined whether features coexist on both imaging devices. For example, a first imaging device may have filters that are not available on a second imaging device. Therefore, if features do not coexist, alternative translations may be identified. The alternative translations may be based on rankings); and
	a gradient control circuitry configured to control the magnetic field gradient circuitry upon the creation of the image, (page 1, para. 15),
	wherein the gradient control circuitry is configured to operate in a compatibility mode in which the gradient control circuitry, upon the creation of the image, only allows values to be set for the component property of the magnetic field gradient circuitry that lie within an overlap range that represents values of the first value range and the second value range that overlap with one another, (page 1, para. 16, When second imaging device is used, parameters of a protocol from a previous imaging device may be translated by determining adjustments to be made to the parameters at the second imaging device, page 2, para. 19, The translation module 116 is configured to receive data indicating a protocol for image capture of a first imaging device, such as one of the imaging devices 114. The protocol includes one or more parameters for imaging. The translation module 116 may 
wherein the component property of the magnetic field gradient circuitry includes values associated with magnetic field gradients generated by the imaging system via the magnetic field gradient circuitry, (page 1, para. 16, When second imaging device is used, parameters of a protocol from a previous imaging device may be translated by determining adjustments to be made to the parameters at the second imaging device, page 2, para. 19, The translation module 116 is configured to receive data indicating a protocol for image capture of a first imaging device, such as one of the imaging devices 114. The protocol includes one or more parameters for imaging. The translation module 116 may also translate the protocol of the first imaging device for use at a second imaging device by determining adjustments to be made to one or more of the parameters and page 3, para. 36, The first imaging device 202 may be characterized by determining the parameters of the abdomen protocol, and the image quality and dose metrics associated with the resulting images of the test object testing 306. Similarly, images of the same or similar test objects may be captured by the second imaging device 204, and a characterization may be performed of the second imaging device 204 based on the images and their associated metrics. Correlations between images may be identified by matching metrics).   

However, Ooshima teaches in accordance with MR imaging systems, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.
8.	Regarding claim 2, Stevens disclosed the system of claim 1 as described above.  Stevens further discloses wherein:
	the gradient control circuitry is configured to operate in the compatibility mode or in a power mode, (pages 3-4, para. 39, the graphical user interface 400 may enable a user 
	when operating in the power mode, the gradient control circuitry is configured to, upon the creation of the image in the power mode, to allow values to be set for the component property of the magnetic field gradient circuitry that lie within the first value range but outside the overlap range, (page 1, para. 16, When second imaging device is used, parameters of a protocol from a previous imaging device may be translated by determining adjustments to be made to the parameters at the second imaging device, page 2, para. 19, The translation module 116 is configured to receive data indicating a protocol for image capture of a first imaging device, such as one of the imaging devices 114. The protocol includes one or more parameters for imaging. The translation module 116 may also translate the protocol of the first imaging device for use at a second imaging device by determining adjustments to be made to one or more of the parameters and page 3, para. 36, The first imaging device 202 may be characterized by determining the parameters of the abdomen protocol, and the image quality and dose metrics associated with the resulting images of the test object testing 306. Similarly, images of the same or similar test objects may be captured by the second imaging device 204, and a characterization may be performed of the second imaging device 204 based on the images and their associated metrics. Correlations between images may be identified by matching metrics).
Stevens does not explicitly disclose in accordance with MR imaging systems.  Stevens discloses that the various embodiments may be implemented in connection with other imaging systems at page 1, para. 17.
page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.
9.	Regarding claim 3, Stevens disclosed the system of claims 1 and 2 as described above.  Stevens further discloses wherein the gradient control circuitry is further configured to, in the power mode, (i) convert a scan protocol for the creation of the image for the compatibility mode into a scan protocol for use in the power mode, and (ii) execute the converted scan protocol, (page 2, para. 28, This may be required since there may be multiple ways that an equivalent protocol could be achieved. For instance, if spatial resolution is of primary concern in an inner ear scan, parameters that impact this metric (e.g., reconstruction kernel) may be prioritized in the translation process, which could have 
Stevens does not explicitly disclose in accordance with MR imaging systems.  Stevens discloses that the various embodiments may be implemented in connection with other imaging systems at page 1, para. 17.
However, Ooshima teaches in accordance with MR imaging systems, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one 
10.	Regarding claim 4, Stevens disclosed the system of claims 1 and 2 as described above.  Stevens further discloses wherein the gradient control circuitry is further configured to check, upon the creation of the image, whether the values to be set for the component property lie within the first value range or lie within the overlap range, (pages 2-3, para. 29, an initial protocol may be provided to the translation module 116 from the first imaging device 202. The adjustments to be made to one or more of the parameters of the initial protocol may be based on predetermined image capture data stored in a database 218. The predetermined image capture data may include image capture data of test objects, such as the test object 206 and 208. The test objects 206 and 208 are imaged at each device 202, 204. In one example, the test objects 206 and 208 may be placed on pallets 210 and 212, respectively. The pallets 210 and 212 can move the respective test objects 206 and 208 horizontally for locating the test objects 206 and 208 in to gantries 214 and 216 of each respective imaging device, and page 3, para. 34, The imaging device characterization 304 may include detailing the parameters used in a given image capture via the test object testing 306, the previous clinical data 308, or any combination thereof. The imaging device characterization 304 may also identify metrics of previously performed image captures. The parameters of previously performed image captures may be stored in a database, such as the database 218 of FIG. 2. In embodiments, the characterization performed at 304 may be the act of building the database 218 including the parameters of the old imaging protocol, metrics including radiation dose metrics and image quality metrics an image captured using the old imaging protocol.), and
wherein the creation of the image is performed depending on a result of the check such that, if the values lie within the first value range but outside the overlap 
Stevens does not explicitly disclose in accordance with MR imaging systems.  Stevens discloses that the various embodiments may be implemented in connection with other imaging systems at page 1, para. 17.
However, Ooshima teaches in accordance with MR imaging systems, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one 
11.	Regarding claim 5, Stevens disclosed the system of claim 1 as described above.  Stevens further discloses wherein:
	the compatibility mode defines a first system-independent MR imaging system with a system-independent magnetic field gradient circuitry and a system-independent gradient control circuitry, (page 1, para. 16, When second imaging device is used, parameters of a protocol from a previous imaging device may be translated by determining adjustments to be made to the parameters at the second imaging device, page 2, para. 19, The translation module 116 is configured to receive data indicating a protocol for image capture of a first imaging device, such as one of the imaging devices 114. The protocol includes one or more parameters for imaging. The translation module 116 may also translate the protocol of the first imaging device for use at a second imaging device by determining adjustments to be made to one or more of the parameters and page 3, para. 36, The first imaging device 202 may be characterized by determining the parameters of the abdomen protocol, and the image quality and dose metrics associated with the resulting images of the test object testing 306. Similarly, images of the same or similar test objects may be captured by the second imaging device 204, and a characterization may be performed of the second imaging device 204 based on the images and their associated metrics. Correlations between images may be identified by matching metrics);
	the system-independent magnetic field gradient circuitry comprises a component property corresponding to the component property of the magnetic field gradient circuitry of the MR imaging system and is able to only be set to one or more values in a system-independent value range that lie entirely within the overlap range, (pages 3-4, 
	the system-independent gradient control circuitry is configured to execute a scan protocol for the compatibility mode and to set the value of the component property of the system-independent magnetic field gradient circuitry to one or more values in the system-independent value range, (page 1, para. 16, When second imaging device is used, parameters of a protocol from a previous imaging device may be translated by determining adjustments to be made to the parameters at the second imaging device, page 2, para. 19, The translation module 116 is configured to receive data indicating a protocol for image capture of a first imaging device, such as one of the imaging devices 114. The protocol includes one or more parameters for imaging. The translation module 116 may also translate the protocol of the first imaging device for use at a second imaging device by determining adjustments to be made to one or more of the parameters and page 3, para. 36, The first imaging device 202 may be characterized by determining the parameters of the abdomen protocol, and the image quality and dose metrics associated with the resulting images of the test object testing 306. Similarly, images of the same or similar test objects may be captured by the second imaging device 204, and a characterization may be performed of the second imaging device 204 based on the images and their associated metrics. Correlations between images may be identified by matching metrics); and
	the gradient control circuitry of the MR imaging system is configured to (i) provide a scan protocol to be executed for the creation of the image for the compatibility mode of the system-independent gradient control circuitry, and (ii) set the value of the 
Stevens does not explicitly disclose in accordance with MR imaging systems.  Stevens discloses that the various embodiments may be implemented in connection with other imaging systems at page 1, para. 17.
However, Ooshima teaches in accordance with MR imaging systems, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one 
12.	Regarding claim 6, Stevens disclosed the system of claim 1 as described above.  Stevens further discloses wherein:
	the gradient control circuitry is configured to operate in (i) the compatibility mode for a first system class including the MR imaging system and the another MR imaging system, and in (ii) a compatibility mode for a second system class including at least one further MR imaging system, (page 1, para. 16, When second imaging device is used, parameters of a protocol from a previous imaging device may be translated by determining adjustments to be made to the parameters at the second imaging device, page 2, para. 19, The translation module 116 is configured to receive data indicating a protocol for image capture of a first imaging device, such as one of the imaging devices 114. The protocol includes one or more parameters for imaging. The translation module 116 may also translate the protocol of the first imaging device for use at a second imaging device by determining adjustments to be made to one or more of the parameters and page 3, para. 36, The first imaging device 202 may be characterized by determining the parameters of the abdomen protocol, and the image quality and dose metrics associated with the resulting images of the test object testing 306. Similarly, images of the same or similar test objects may be captured by the second imaging device 204, and a characterization may be performed of the second imaging device 204 based on the images and their associated metrics. Correlations between images may be identified by matching metrics),
	a corresponding magnetic field gradient circuitry of the at least one further MR imaging system comprises a corresponding component property with a second value range established by the at least one further MR imaging system, (page 4, para. 46, if 
	the component property of the corresponding magnetic field gradient circuitry of the at least one further MR imaging system can only be set to one or more values in the second value range, (page 4, para. 46, if features do not coexist, alternative translations may be identified. The alternative translations may be based on rankings determined at 612. Once the rankings are determined at 612, the process 600 may cycle back to identifying metric matches 606 that most closely match the ranking determined at 612. In some cases, user-input may provide a range of acceptable metric deviations for each ranked metric. Once alternative translations have been determined at 612, alternative translations based on the rankings are suggested).
Stevens does not explicitly disclose in accordance with MR imaging systems.  Stevens discloses that the various embodiments may be implemented in connection with other imaging systems at page 1, para. 17.
However, Ooshima teaches in accordance with MR imaging systems, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.
13.	Regarding claim 7, Stevens disclosed the system of claims 1 and 6 as described above.  Stevens further discloses wherein: the second system class includes the MR imaging system, (page 4, para. 46, if features do not coexist, alternative translations may be identified. The alternative translations may be based on rankings determined at 612. Once the rankings are determined at 612, the process 600 may cycle back to identifying metric matches 606 that most closely match the ranking determined at 612. In some cases, user-input may provide a range of acceptable metric deviations for each ranked metric. Once alternative translations have been determined at 612, alternative translations based on the rankings are suggested);
the second value range lies at least partially within the overlap range thereby defining a second overlap range, (page 5, para. 53, hierarchy may include a first priority indicating a desired limiting of radiation dose level, and a second priority indicating a reduction of motion artifacts is desired); and

Stevens does not explicitly disclose in accordance with MR imaging systems.  Stevens discloses that the various embodiments may be implemented in connection with other imaging systems at page 1, para. 17.
However, Ooshima teaches in accordance with MR imaging systems, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. 
14.	Regarding claim 8, Stevens disclosed the system of claims 1 and 6 as described above.  Stevens further discloses wherein:
the second system class does not include the MR imaging system; the overlap range and the second value range partially overlap with one another; and in the compatibility mode for the second system class, the gradient control circuitry is configured, on the creation of the image, only to convert values for the component property that (i) lie within the second value range, but (ii) outside the overlap range, into values that lie within the overlap range, (page 1, para. 16, When second imaging device is used, parameters of a protocol from a previous imaging device may be translated by determining adjustments to be made to the parameters at the second imaging device, page 2, para. 19, The translation module 116 is configured to receive data indicating a protocol for image capture of a first imaging device, such as one of the imaging devices 114. The protocol includes one or more parameters for imaging. The translation module 116 may also translate the protocol of the first imaging device for use at a second imaging device by determining adjustments to be made to one or more of the parameters and page 3, para. 36, The first imaging device 202 may be characterized by determining the parameters of the abdomen protocol, and the image quality and dose metrics associated with the resulting images of the test object testing 306. Similarly, images of the same or similar test objects may be captured by the second imaging device 204, and a characterization may be performed of the second imaging 
Stevens does not explicitly disclose in accordance with MR imaging systems.  Stevens discloses that the various embodiments may be implemented in connection with other imaging systems at page 1, para. 17.
However, Ooshima teaches in accordance with MR imaging systems, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.
15.	Regarding claim 9, Stevens disclosed the system of claims 1 and 6 as described above.  Stevens further discloses wherein:

	the overlap range and the second value range partially overlap with one another; the first value range and the second value range at least partially overlap thereby defining a second overlap range, (page 1, para. 16, When second imaging device is used, parameters of a protocol from a previous imaging device may be translated by determining adjustments to be made to the parameters at the second imaging device, page 2, para. 19, The translation module 116 is configured to receive data indicating a protocol for image capture of a first imaging device, such as one of the imaging devices 114. The protocol includes one or more parameters for imaging. The translation module 116 may also translate the protocol of the first imaging device for use at a second imaging device by determining adjustments to be made to one or more of the parameters and page 3, para. 36, The first imaging device 202 may be characterized by determining the parameters of the abdomen protocol, and the image quality and dose metrics associated with the resulting images of the test object testing 306. Similarly, images of the same or similar test objects may be captured by the second imaging device 204, and a characterization may be performed of the second imaging device 204 based on the images and their associated metrics. Correlations between images may be identified by matching metrics); and
	in the compatibility mode for the second system class, the gradient control circuitry is configured to, upon the creation of the image, to only allow values to be set for the component property of the magnetic field gradient circuitry that lie in the second overlap range, (page 1, para. 16, When second imaging device is used, parameters of a 
Stevens does not explicitly disclose in accordance with MR imaging systems.  Stevens discloses that the various embodiments may be implemented in connection with other imaging systems at page 1, para. 17.
However, Ooshima teaches in accordance with MR imaging systems, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.
16.	Regarding claim 12, Stevens disclosed the system of claim 1 as described above.  Stevens further discloses wherein the first value range established by the MR imaging system is different from the second value range established by the another MR imaging system, (page 5, para. 51, a faster scan speed of a new scanner may indicate a different parameter that may need to be adjusted based on the hierarchy received at block 706. More specifically, if scanner A has a protocol for a liver scan that indicates a 120 kV tube current at 300 mA for 1 second. The new scanner may rotate faster, indicating that a higher mA is needed to get the same signal. Therefore, a translation may include 120 kV at 400 mA for 0.75 s).
Stevens does not explicitly disclose in accordance with MR imaging systems.  Stevens discloses that the various embodiments may be implemented in connection with other imaging systems at page 1, para. 17.
However, Ooshima teaches in accordance with MR imaging systems, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.
17.	Regarding claim 13, this claim is rejected for the same reasons as set forth above with regard to claim 1.
18.	Regarding claim 14, this claim is rejected for the same reasons as set forth above with regard to claim 1.  Stevens further disclosed a non-transitory computer readable media having instructions stored thereon that, when executed by one or more processors, case the one or more processors to perform the steps of claim 1, (page 2, paragraphs 19-21, The storage device 104 may be a non-transitory computer-readable medium having a translation module).
19.	Regarding claim 15, Stevens disclosed the system of claim 1 as described above.  Stevens does not explicitly disclose wherein the component property of the magnetic field gradient circuitry includes values associated with a gradient field strength 
However, Ooshima teaches wherein the component property of the magnetic field gradient circuitry includes values associated with a gradient field strength of the gradients generated by the imaging system via the magnetic field gradient circuitry, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.
20.	Regarding claim 16, Stevens disclosed the system of claim 1 as described above.  Stevens does not explicitly disclose wherein the component property of the 
However, Ooshima teaches wherein the component property of the magnetic field gradient circuitry includes values associated with a gradient rate of rise of the gradients generated by the imaging system via the magnetic field gradient circuitry, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.
21.	Regarding claim 17, Stevens disclosed the system of claim 1 as described above.  Stevens does not explicitly disclose wherein the gradient control circuitry is configured to operate in the compatibility mode to only allows values to be set for 
However, Ooshima teaches wherein the gradient control circuitry is configured to operate in the compatibility mode to only allows values to be set for the component property of the magnetic field gradient circuitry that lie within the overlap range to enable the MR imaging system and the another MR imaging system to generate a predetermined gradient moment having the same temporal field profile, (see Ooshima page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.

	However, Ooshima teaches wherein the temporal field profile is associated with a trapezoidal slice excitation pulse, (page 3, para. 54, directions of a gradient magnetic field Gss in a slice selection direction, a gradient magnetic field Gpe in a phase encoding direction and a gradient magnetic field Gro in a readout (frequency encoding) direction can be arbitrarily selected as logical axes, by combining the gradient magnetic fields Gx, Gy and Gz in the X axis, the Y axis and the Z axis directions as three physical axes of the apparatus coordinate system.)
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stevens with the teaching of Ooshima. As suggested by Ooshima, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.

Response to Arguments
23.	Applicant's arguments filed January 26, 2021 have been fully considered and they will be addressed below.

A.	The 37 CFR 1.105 to provide a copy of the English translation of the International Search Report dated August 18, 2017 and listed as a foreign reference on the IDS dated 2/10/2020 is hereby withdrawn as this information has been provided in the IDS dated January 26, 2021.

B.	The 35 U.S.C. 112(f) rejection of claims 1-14 is hereby withdrawn pursuant to the amendments filed on January 26, 2021.

C.	Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The addition of the term “magnetic resonance” is taught in the Ooshima reference as set forth in the rejections above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624